               Case 3:20-cv-00103-JAD-CLB Document 5 Filed 01/06/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 BRANDON DEMARLO MONGHUR,                                    Case No. 3:20-cv-00103-JAD-CLB

 5                      Plaintiff
                v.
 6                                                                     Order Dismissing
         STATE OF NEVADA et. al.,                                      and Closing Case
 7
                        Defendants
 8

 9            Plaintiff Brandon Demarlo Monghur brings this civil-rights lawsuit to redress

10 constitutional violations that he claims he suffered while detained at Ely State Prison. On

11 November 13, 2020, this Court ordered the plaintiff to update his address within 30 days of the

12 date of that order. 1 That deadline expired without an updated address from the plaintiff, and his

13 mail from this Court is being returned as undeliverable. 2

14            District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

16 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

17 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

18
     1
         ECF No. 3.
19   2
         ECF No. 4.
20   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
               Case 3:20-cv-00103-JAD-CLB Document 5 Filed 01/06/21 Page 2 of 2




 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

15 based on the plaintiff’s failure to file an updated address in compliance with this Court’s

16 November 13, 2020, order, and the pending IFP application [ECF No.1] is DENIED as moot.

17 The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

18 If Monghur wishes to pursue his claims, he must file a complaint in a new case.

19            Dated: January 6, 2021                         _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey
20

21   5
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22   6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF No. 3.

                                                         2
